UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4599


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM ISOM SATTERWHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:12-cr-00332-CMC-1)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, KENDRICK & LEONARD, P.C., Greenville,
South Carolina, for Appellant. Nancy Chastain Wicker, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William        Isom    Satterwhite         appeals     his     conviction      and

the 180-month sentence imposed after he pled guilty, pursuant to

a plea agreement, to one count of possession of a firearm after

having been convicted of a crime punishable by more than one

year of imprisonment, in violation of 18 U.S.C. § 922(g) (2012).

On     appeal,    counsel         filed    a        brief   pursuant       to   Anders     v.

California, 386 U.S. 738 (1967), in which he states that there

are no meritorious issues for appeal, but questions whether the

district court complied with Federal Rule of Criminal Procedure

11 in accepting Satterwhite’s guilty plea, whether Satterwhite

was properly classified as an armed career criminal, and whether

the    sentence     is    reasonable.           Satterwhite        was    advised    of    his

right to file a pro se supplemental brief, but has not filed

one.    The Government declined to file a brief.                     We affirm.

            Because Satterwhite did not move in the district court

to withdraw his guilty plea, we review the guilty plea hearing

for plain error.           United States v. Martinez, 277 F.3d 517, 525

(4th Cir. 2002).           “To establish plain error, [Satterwhite] must

show that an error occurred, that the error was plain, and that

the error affected his substantial rights.”                              United States v.

Muhammad,     478 F.3d 247,      249       (4th    Cir.    2007).          Even    if

Satterwhite       satisfies       these    requirements,           “correction       of    the

error remains within [the court’s] discretion, which [the court]

                                                2
should not exercise . . . unless the error seriously affect[s]

the     fairness,      integrity      or     public       reputation          of    judicial

proceedings.”           Id.     (internal        quotation       marks    and        citation

omitted).       Our review of the record leads us to conclude that

the     district       court     complied        with     Rule     11     in        accepting

Satterwhite’s         guilty    plea,      which    was    entered       knowingly            and

voluntarily.

               This    court    reviews      a     sentence      for     procedural           and

substantive          reasonableness        under     an      abuse       of        discretion

standard.       Gall v. United States, 552 U.S. 38, 51 (2007).                                 In

evaluating       procedural       reasonableness,          this        court       considers

whether the district court properly calculated the defendant’s

advisory Guidelines range, gave the parties an opportunity to

argue    for    an    appropriate       sentence,       considered       the       18   U.S.C.

§ 3553(a) (2012) factors, selected a sentence supported by the

record, and sufficiently explained the selected sentence.                                Gall,
552 U.S. at 49-51.            If the sentence is free of procedural error,

the court reviews it for substantive reasonableness, taking into

account the totality of the circumstances.                         Gall, 552 U.S. at

51.      This court presumes that a sentence within or below a

properly        calculated        Guidelines            range     is       substantively

reasonable.       United States v. Susi, 674 F.3d 278, 289 (4th Cir.

2012).      Moreover,      a    statutorily        required      sentence      is       per    se



                                             3
reasonable.        United States v. Farrior, 535 F.3d 210, 224 (4th

Cir. 2008).

            A defendant is subject to an enhanced sentence as an

armed career criminal when he violates 18 U.S.C. § 922(g)(1) and

has three prior convictions for violent felonies or serious drug

offenses.        18 U.S.C. § 924(e)(1) (2012).                  A violent felony is a

conviction punishable by more than one year of imprisonment for

a crime that “(i) has as an element the use, attempted use, or

threatened use of physical force against the person of another;

or   (2)    is    burglary,       arson,         or    extortion,      involves       use   of

explosives,       or    otherwise         involves          conduct    that      presents    a

serious    potential       risk      of    physical         injury    to    another.”       18

U.S.C.     § 924(e)(2)(B).                 In        this     case,    the       presentence

investigation          report     included            three    prior       convictions      of

burglary in South Carolina and one conviction for strong-arm

robbery     in     Florida      as        predicate         convictions         for   violent

felonies.        We have previously held that convictions under South

Carolina’s burglary statute are violent felonies under § 924(e).

United States v. Wright, 594 F.3d 259, 266 (4th Cir. 2010).

Thus, Satterwhite was correctly classified as an armed career

criminal.         We    conclude          that       the    sentence       is   procedurally

reasonable.

            The sentence is also substantively reasonable, as the

district court could not have imposed less than the statutory

                                                 4
mandatory minimum sentence, which is also within the properly

calculated       Guidelines        range.      United   States v.    Robinson,      404
F.3d 850,    862    (4th   Cir.    2005)     (absent   government       motion   for

departure for substantial assistance under § 3553(e), district

court has no discretion to sentence below statutory minimum).

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.         We     therefore      affirm     Satterwhite’s      conviction      and

sentence.       This court requires that counsel inform Satterwhite,

in writing, of the right to petition the Supreme Court of the

United States for further review.                 If Satterwhite requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Satterwhite.

               We dispense with oral argument because the facts and

legal    contentions         are    adequately    presented    in    the    materials

before    this       court   and    argument    would   not   aid   the    decisional

process.

                                                                             AFFIRMED




                                            5